Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the amendment filed 06/10/2022 have been fully considered but they are not persuasive. The reasons are set forth below. 

The applicant Argue:
Argument 1:	 
Applicant argues that the reference Mahjoub in view of Morris fails to teach or suggest “user supplemental address information based on a user information subpart of a uniform resource identifier (URI) of a DNS query from a client device” as recited in claim 1, 10, 15. 

In response, Examiner would like to point out that the reference Mahjoub discloses in Para.30, “A response can also include a packet, cell, message, or signal used for transmitting domain name information. A URL identifies resources available through network hosts. Some examples of URLs are http—HTTP resources, https—HTTP resources over Secure Sockets Layer (SSL), File Transfer Protocol (ftp)—ftp resources, mailto—E-mail address, Lightweight Directory Access Protocol (ldap)—ldap lookups, file—resources available on the local computer or over a local file sharing network, news—Usenet newsgroups, gopher—the Gopher protocol, telnet—the TELNET protocol, and data—the Data: URL scheme for inserting small pieces of content in place. Typically, a URL includes domain names that form a portion of the URL.” and in Para.31 “ In response to a DNS request for domain name information associated with a domain name, a recursive DNS nameserver within a cluster can determine a client identifier.  A client identifier discriminates the sender, owner, user, or subscribing entity associated with the request for domain name information.  Some examples of a client identifier are IP addresses, user id's, and secure tokens” and in Para.35, “a user or subscriber of a service provided by the DNS cluster may set one or more preferences or selections for how the options are to be enabled or otherwise applied when a DNS nameserver 62 resolves DNS queries associated with the user” and in Para.58, “the hostname skolaut-ongewassenst.fsibusinessmanagers.com is a hostname that resolves to the IP address 69.162.76.38 with ASN of AS46475, but the second level domain fsibusinessmanagers.com resolves to the IP address 184.168.221.19 with an ASN of AS26496, further filtering may be performed at step 148 and any subsequent steps (e.g., steps 150 and 152)”. 
Mahjoub also discloses in Para.65, “an IP address to prefix mapping that might be provided when using an IP to prefix (e.g., ASN) mapping system or service like the service provided at "http://asn.cymru.com/cgi-bin/whois.cgi." [URL or URI] Notably, in FIG. 4, the IP address 69.162.76.38 is mapped to AS 46475.  The mapping also indicates that the IP address has a BGP prefix of 69.162.64.0/18.  .”
The user sends the DNS request for a unique resource by using URL. A username or secure token may be included in the request for domain information from which the recursive DNS nameserver  determines the client identifier and the client information. The client identifier and the client information could be interpreted as user supplemental address information. A URL is a specific type of Uniform Resource Identifier (URI). The reference discloses the URL in para.30. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449